DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Office Action Withdrawn
	The previous Office Action, mailed on 05/12/2022, has been withdrawn because the application is not eligible for the DSMER Pilot Program.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a core reconciliation device (claim 1), a method (claim 13), and a core recon system (claim 20).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 is representative and recites “parse the plurality of data points for data validation; validate that each data value from each data point from each independent system matches with other data values from the other data points from the other independent systems; identify one or more discrepancies based on the validated data points from the independent systems; generate one or more exception items based on the identified discrepancies for data reconciliation; and reconcile each of the generated exception items into a processor assignment queue, wherein the processor assignment queue comprises a single processing system that is used for both data validation and data reconciliation of all received data points from all the independent systems”.  
These steps compare information collected from different sources to each other for consistency and identify discrepancies from the comparison, which is an act of evaluation information that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.
Alternatively, these steps also fall within the grouping of “certain methods of organizing human activity”, because the steps instruct how to reconcile transactional data, which is a fundamental economic practice.

Claims 2-9 and 12 recite limitations that are further extensions of the identified groupings.  The remaining claims correspond to one or more of claims 1-12.

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., core recon unit, processor, non-transitory computer-readable medium) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Further, the recited step of “receive a plurality of data points from one or more independent systems” amounts to insignificant extra-solution activity.  Claims 10 and 11 respectively recite “wherein the validation case engine further comprises a query engine and a query builder, and wherein both the query engine and builder are used to query for the received data points from the independent systems” and “wherein the non-transitory computer-readable medium further comprises one or more logics configured to utilize one or more previously trained machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is currently incorrect”.  These data gathering and classifying steps additionally fall under insignificant extra-solution activity.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering do not meaningfully limit the claim.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are rejected for the following bulleted list of indefiniteness items, provided in this format for Applicant’s convenience.  Where only one claim is discussed, corresponding claims in the claims set are rejected for the same reasons, as applicable.
The phrase “non-transitory computer-readable storage medium”, as described as not a propagating signal per specification paragraphs [0096] and [0097], should be standardized in all appearances at claims 1, 11, 18, and 20.  These claims are not rejected under Step 1 of § 101 because the statutory classes of the respective claims do not include a medium claim.
Claim 1 recites “validate that each data value from each data point from each independent system matches with other data values from the other data points from the other independent systems” and “identify one or more discrepancies based on the validated data points from the independent systems”.  There cannot be discrepancies based on the validated data points, as currently claimed, because if matches successfully occur (e.g., matched values are deemed validated), then discrepancies can only arise from the absence of a match (e.g., non-validated or data points that did not achieve the validation label from the validation operation).
Claim 1 recites “reconcile each of the generated exception items into a processor assignment queue, wherein the processor assignment queue comprises a single processing system that is used for both data validation and data reconciliation of all received data points from all the independent systems”.  It is unclear how the processor assignment queue can comprise a “single processing system” that is used for both data validation and reconciliation when these two steps have already been performed.  In other words, how can a system be used to perform actions on received data, when the data that system receives has already explicitly (“validate . . . reconcile . . .”) had those actions already performed before they enter the system?
Actual data reconciliation appears to never take place in the claims as presently drafted.  Instead, the “reconcile” in “reconcile each of the generated exception items into a processor assignment queue” appears to mean to place or route those items into the queue.  This will then lead into the bullet point above, where reconciliation is recited as a form of intended use inside the single processing system (e.g., “that is used for . . . data reconciliation”) but does not perform reconciliation operations.
There is insufficient antecedent basis for claim 6’s “the exception queue items”.  This phrase appears to be a typographical mistake.
Claim 7 recites “a plurality a processor groups”, but this phrase was already introduced in claim 3, upon which claim 7 depends.  It is unclear if this is a duplicate recitation, intended to mean a second plurality, or if it is intended to mean the same plurality – which would imply that the plurality of processor groups is both included in the processor assignment queue and the administrative module per claims 2 and 3.
Claim 7 recites “a plurality of users/groups assignments”.  The plural form of “users” is important here, because the specification describes “user/groups assignments” in paragraphs [0062] and [0065].  There is no description of “users/groups”
It is unclear from the recited limitations of claims 3, 4, and 7-9 what clear relationships and distinctions there are between roles and groups.
It is unclear what “previously trained machine learning processes” are intended in claim 11, as the application of a trained model is a process, but the model itself is not a process.
The term “currently incorrect” in claim 11 is a relative term which renders the claim indefinite. The term “incorrect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How would correctness or incorrectness be able to be predicted if it is not able to be determined in the first place?
Claims 5, 13, and 20 recite “one or more data stores”.  Then, claims 12, 13, 15, 19, and 20 recite some form of “each of the data stores”, “the data stores”, or “all data stores”.  There is insufficient antecedent basis for references to other than “one or more data stores”, because the claims may properly be interpreted as invoking only “one data store” despite references to “each” or “all” later in the claims.
Further, it is unclear what is intended by claim 13’s “one or more data stores within a plurality of independent systems”.  Was this meant to refer to multiple databases or storage pools (possibly distributed or redundant storage), each associated with a different data source (e.g., the plurality of independent systems)?
How would claim 13’s “evaluating the validated data is present and consistent in each data store in each of the independent systems” occur?  This appears to refer to the receiving of read-only data from different data sources, thus the reconciliation system would not have knowledge of how the data sources (e.g., financial partners, medical providers, insurance companies, etc.) internally replicate their own data and could not be in a position to evaluate if each data store is “consistent in each data store”.
Method claim 19 depends on core recon device claim 5.  This appears to be a typographical mistake, and that claim 19 should instead depend on independent method claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Bull (US 2020/0387976 A1, hereinafter “Bull”) in view of 
(ii) “FIS’ IntelliMatch: Reinventing Reconciliations” by FIS (published in 2019, hereinafter “FIS”).

	Regarding claim 1, Bull teaches
A core reconciliation (recon) device, comprising: a core recon unit; a processor coupled to the core recon unit; and a non-transitory computer-readable medium for storing instructions that, when executed by the processor, cause the processor to [Bull, Fig 1]: 
receive a plurality of data points from one or more independent systems [Bull, ¶¶ 0045 & 0046]; 
parse the plurality of data points for data validation [Bull, ¶ 0065]; 
validate that each data value from each data point from each independent system matches with other data values from the other data points from the other independent systems [Bull, ¶ 0065, standardization of data received by the system]; 
identify one or more discrepancies based on the validated data points from the independent systems [Bull, ¶ 0102]; 
generate one or more exception items based on the identified discrepancies for data reconciliation[Bull, ¶ 0102]; and 
reconcile each of the generated exception items into a processor assignment queue [Bull, ¶ 0100].

Bull does not explicitly teach wherein the processor assignment queue comprises a single processing system that is used for both data validation and data reconciliation of all received data points from all the independent systems.

However, FIS teach wherein the processor assignment queue comprises a single processing system that is used for both data validation and data reconciliation of all received data points from all the independent systems [FIS, page 4, reconciliation inventory and centralized tracking of reconciliations; page 5, progress monitoring].

	Bull and FIS are analogous art because they are in the same field of endeavor, data reconciliation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bull with the browser and device-independent web client of FIS for simplified display and management of reconciliation activities to achieve the operational efficiencies described at page 3 of FIS.

	Regarding claim 2, the combination of Bull and FIS teaches the core recon device of claim 1, wherein the core recon unit comprises an administrative module, a scheduler module, a report builder module, and a validation case engine [Bull, ¶¶ 0056 & 0057].

Regarding claim 3, the combination of Bull and FIS teaches the core recon device of claim 2, wherein the processor assignment queue further includes a plurality of processor groups and a plurality of users/roles assignments [Bull, ¶¶ 0069 & 0070].

Regarding claim 4, the combination of Bull and FIS teaches the core recon device of claim 3, wherein each processor group is associated with at least one or more of the generated exception items, and wherein each of the users/roles assignments includes one or more fields associated with each exception item within each processor group [Bull, ¶ 0069, assignments to make changes by roles or separate user clearances].

Regarding claim 5, the combination of Bull and FIS teaches the core recon device of claim 1, wherein each of the independent systems includes one or more data stores [Bull, ¶ 0046, external databases].

Regarding claim 6, the combination of Bull and FIS teaches the core recon device of claim 4 wherein each of the exception queue items further includes an item identification number, an item name, a detail section, one or more assigned users, a notes section, an item classification, and a status [FIS, page 4, reconciliation items described by needs of system].

Regarding claim 7, the combination of Bull and FIS teaches the core recon device of claim 6, wherein the administrative module further comprises a plurality of users, a plurality of roles, a plurality of processor groups, a plurality of users/groups assignments, a plurality of access requests, and a plurality of user audits [Bull, ¶¶ 0066-0069, admin module function performance].

Regarding claim 8, the combination of Bull and FIS teaches the core recon device of claim 7, wherein each user is assigned to one or more of the processor groups, and wherein each user is assigned with one or more of the roles based on each assigned processor group [Bull, ¶ 0069].

Regarding claim 9, the combination of Bull and FIS teaches the core recon device of claim 8, wherein each user requires a particular role assigned to a particular processor group for the user to work on a particular exception queue item in the processor assignment queue [Bull, ¶ 0069, clearances].

Regarding claim 10, the combination of Bull and FIS teaches the core recon device of claim 2, wherein the validation case engine further comprises a query engine and a query builder, and wherein both the query engine and builder are used to query for the received data points from the independent systems [FIS, page 4, interface for tracking (querying) of exceptions and reconciliations].

Regarding claim 12, the combination of Bull and FIS teaches the core recon device of claim 5, wherein the data validation from the received and parsed data points from each of the data stores of each of the independent systems further comprises one or more data transactions, and wherein the one or more data transactions comprise at least one or more of commissions, premium finance funding, cancellations, reinstatements, endorsements, renewals, and bank deposits [Bull, ¶ 0002, insurance or benefits transaction information].

Claims 13-17 recite limitations that are similar to those recited in claims 1-12.  Claim 20 recites limitations that are similar to those recited in claims 1 & 5.  These claims are rejected for the same reasons as described above.  The additional “evaluating” and “flagging” steps of claims 13 & 20 are explicit recitations of steps that would be performed in the validation and discrepancy identification steps, and are taught by Bull at paragraphs [0096] and [0102], respectively.

Claims 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Bull (US 2020/0387976 A1, hereinafter “Bull”) in view of 
(ii) “FIS’ IntelliMatch: Reinventing Reconciliations” by FIS (published in 2019, hereinafter “FIS”), and further in view of 
(iii) Kohli et al. (US 2019/0080248 A1, hereinafter “Kohli”).

Regarding claim 11, the combination of Bull and FIS teaches the core recon device of claim 1, but does not explicitly teach wherein the non-transitory computer-readable medium further comprises one or more logics configured to utilize one or more previously trained machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is currently incorrect.

However, Kohli teaches wherein the non-transitory computer-readable medium further comprises one or more logics configured to utilize one or more previously trained machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is currently incorrect [Kohli, ¶ 0019 and Table 1, trained model for probability of transactions fitted into a class (e.g., being qualified or not as a dividend), corresponding to the classification of correct or incorrect].

	Bull, FIS, and Kohli are analogous art because they are in the same field of endeavor, data reconciliation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bull and FIS with the machine learning model probability techniques of Kohli to assist in the automation and improvement of exceptions reconciliation.  See Kohli paragraph [0003].

Claim 18 recites limitations that are similar to those recited in claim 11, and is rejected for the same reasons as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/20/2022